FILED
                             NOT FOR PUBLICATION                            MAR 05 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GEORGE E. JACOBS, IV,                            No. 11-15269

               Plaintiff - Appellant,            D.C. No. 1:09-cv-01369-LJO-
                                                 GBC
  v.

DIRECTOR OF THE CALIFORNIA                       MEMORANDUM *
DEPARTMENT OF CORRECTIONS; et
al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       George E. Jacobs, IV, a California state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
unauthorized deductions from his inmate trust account for payment of his court

filing fees violated his due process rights. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo, Nelson v. Heiss, 271 F.3d 891, 893 (9th Cir. 2001),

and we affirm.

      The district court properly dismissed Jacobs’s action because Jacobs had an

adequate post-deprivation remedy under California law. See Hudson v. Palmer,

468 U.S. 517, 533 (1984) (“[A]n unauthorized intentional deprivation of property

by a state employee does not constitute a violation of the procedural requirements

of the Due Process Clause of the Fourteenth Amendment if a meaningful

postdeprivation remedy for the loss is available.”); Barnett v. Centoni, 31 F.3d 813,

816-17 (9th Cir. 1994) (per curiam) (“California [l]aw provides an adequate

post-deprivation remedy for any property deprivations.” (citing Cal. Gov’t Code

§§ 810-895)).

      Jacobs’s request for judicial notice is denied.

      Jacobs’s remaining contentions are unpersuasive.

      AFFIRMED.




                                          2                                   11-15269